DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments filed on 02/08/2022. 
Claims 1, 8, and 15 are amended. Claims 4, 5, 11, 12, 16 and 17 are cancelled. Claims 1-3, 6-10, 13-15, and 18-26 are pending. Claims 1-3, 6-10, 13-15, and 18-26 are considered in this Office Action. 

Response to Amendments
Applicant's amendment necessitated the new ground(s) of rejection set forth in this Office action.  
Applicant’s amendments have been considered, however do not overcome the 35 U.S.C. 103. An updated the 35 U.S.C. 103 will address applicant’s amendments. 

Response to Argument 
Applicant’s arguments in regard to the 35 U.S.C. 103 have been considered, but are not persuasive.
Applicant’s arguments in regard to the 35 U.S.C. 103 rejection is primarily raised in light of applicant’s amendments. An update the 35 U.S.C. 103 rejection will address applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15, 18-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Russell Thacher (US 8,295,979 A1 hereinafter “Thacher”) in view of Abramson (US 2008/0183349 A1, hereinafter “Abramson”) in view of Stefan Strandberg (EP 3,520,593 A1, hereinafter “Strandberg”)in view of Thomas M. Messina (US 2012/0023887 A1, hereinafter “Messina”) in view of Madhusoodhan Ramanujam (US 2015/0338852 A1, hereinafter “Ramanujam”).
Claim 1:
Thacher teaches the following limitations: 
A utility vehicle [figure 3 #302] that runs a working area [Column 7 lines 42-54 discloses a working area ran by a utility vehicle] to perform work [figure 3 #316], comprising: 
an input device to receive input from the user initially establishing a work schedule …. for performing the work in the working area [input/output unit (figure 2 #212). Figure 3 element 332 illustrates a clock/calendar software and element 336 illustrates mowing schedule.  Figure 8 step 802 and col. 13 lines 12-15 disclose the process begins when the mowing system receives a power up command based on a mowing schedule, such as mowing schedule 336 in FIG. 3 (step 802). After receiving the power up command in step 802, the mowing system activates a service robot mower, such as service robot mower 302 in FIG. 5 (step 504). Then, the service robot mower starts a cutting unit];
a microprocessor and a memory, wherein the microprocessor is configured to [Figure 2 illustrates a control system having a microprocessor #204 and a memory #206, #208, and #216]
control operations of a work unit installed on the utility vehicle to perform the work in the working area in accordance with a work schedule [Col. 8 line 1-15 describes machine controller which may execute instructions or processes to control functions of service robot mow; Fig. 5 illustrates of a flow start of the utility vehicle preforming work; fig. 6 illustrates maintaining a work schedule; col. 5 lines 11-20 describes area boundary marker which marker the boundaries of area for mowing systems. Mowing systems 110 and 112 use area boundary marker 118 to identify which portion(s) of area 116 are to be mowed];
determine whether a work load of the work unit [Work unit #316] in performing the work in accordance with each day of the seven days in the work schedule [Figure 3 #336] is equal to or less than a predetermined value[Figure 3 and column 10 lines 57-63 discloses monitoring system 318 estimates the grass height by monitoring power usage of motor 334 during a mowing tasks, thus represent workloads; figure 6 steps 602-608 and 612 discloses an average value of said grass height estimates is compared to predetermined value];
And control further operations of the work unit to perform further work in the working area in accordance with the work schedule as adjusted [Col. 8 line 1-15 describes machine controller which may execute instructions or processes to control functions of service robot mow; Fig. 5 illustrates of a flow start of the utility vehicle preforming work; fig. 6 illustrates adjusting a work schedule; col. 5 lines 11-20 describes area boundary marker which marker the boundaries of area for mowing systems. Mowing systems 110 and 112 use area boundary marker 118 to identify which portion(s) of area 116 are to be mowed]. 
wherein the microprocessor is further configured to reset the work schedule as adjusted to the work schedule as initially established by the user […][[Column 15 lines 60-67 and column 16 lines 1-4 discloses canceling currently working schedule].
Although Thacher teaches figure 3 element 332 illustrates a clock/calendar software and element 336 illustrates mowing schedule, it does not explicitly teach that the schedule is set in terms of days in a week, however Abramson describes in Table 1 and para. 0039 an established work schedule for the robotic machine in terms of days in a week including a start time and 7 days of a week. Further, para. [0049] describes the functionality of adapting/adjusting the work schedule based on workload. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Abramson, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the scheduling in terms of days in a week as taught in Abramson to Thacher’s a clock/calendar software and mowing schedule. Doing so would aid in an accurate scheduling of tasks.
While Thacher Figure 6 step 616 and column 15 lines 3-15 discloses adjusting the work schedule to accommodate to work load; Figure 6,  #614 describes adjusting the schedule by decreasing time based on a determination that the work load is equal to or less that the predetermined value(the predetermined height of the grass); the arrow “NO” between steps 612 and 616 becomes active when the estimated height is less than said predicated height; Column 15 lines 3-15 the schedule adjustment process accommodate to the work load, furthermore the prescribed value of work load does not change, unless adjusted, Thacher does not explicitly teach that the adjustment of the work schedule is the same each time, however Strandberg teaches the following in combination with Thacher:
adjust the work schedule by a predetermined amount to reduce the work performed under each day of … the work schedule by the predetermined amount … each time there is a determination that the work load is equal to or less than the predetermined value until the work reduced in accordance with the work schedule has reached a prescribed amount [0032-0034 describe the robotic work tool 100 is configured for adapting a mowing schedule (with regards to mowing time and/or frequency of mowing) of the robotic work tool, being a robotic lawnmower, based on the load exerted on the cutting blade(s) 160 of the robotic lawnmower. If the load is above a certain level, this indicates that the grass is growing better than expected and the mowing time and/or frequency is to be increased. Figure 3 shows a schematic illustration of the dependency between the cutting load exerted on the cutting blade and the cutting time. As can be seen, if the load is above a first threshold, the cutting time is increased by three hours daily. And, if the load is below a second threshold, the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours. Further, the increment may be chosen to correspond to the size of the work area and the size and speed of the robot];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Strandberg, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the work schedule adjustment incrementally based on threshold set instead of a dynamically determined workload. Doing so would aid in overcoming the scheduling overcoming of service based on work load profiling [Thacter; column 3 lines 3-5]. 
Although Thacher teaches a robotic mower Thacher/ Strandberg do not explicitly illustrates all the characteristics and components of a vehicle, however Messina illustrates in fig. 1 robotic mower vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Messina, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the mower vehicle component taught in Messina to Thacher’s robotic vehicle. Doing so would ensure that the electronics and/or other critical components inside the robotic mower are protected are protected by the housing and the harsh adverse operating conditions.
Although Thacher teaches figure 3 element 332 illustrates a clock/calendar software and element 336 illustrates mowing schedule, Abramson describes in Table 1 and para. 0039 an established work schedule for the robotic machine in terms of days in a week including a start time and 7 days of a week, Strandberg teaches the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours in paras. [0032-0034], they do not explicitly teach that the established work schedule is a set of end time and end time is modified, however, analogous art in the field of autonomous vehicles and scheduling, Ramanujam teaches the schedule include an end time and adjusting the end time [par. [0024]  the individual may request the autonomous vehicle to pick up the individual at work at a current time (e.g., 2 PM)(start time) in order to run errands until 3 PM (end time). Further, the autonomous vehicle may suggest that the one-time task be modified to end at 2:45 PM]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramanujam with Thacher, Abramson, Strandberg, and Messina, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the scheduling in terms of starting time and ending time and the mechanism to modify the end time to fit the schedule as taught in Ramanujam to Thacher’s a clock/calendar software and mowing schedule. Doing so would aid in an accurate scheduling of tasks.

Claim 2/9:
Thacher teaches the limitation indicated above and further teaches: 
the microprocessor is configured to maintain the work schedule when it is determined that the work load is not equal to or less than the predetermined value [fig, 2 microprocessor #204; Column 15 lines 3-15 discloses that the schedule adjustment process could be repeated based on predicated value; figure 6 step 610 discloses maintain the mowing schedule].

Claim 3/10: 
Thacher teaches the limitation indicated above and further teaches:
Wherein the work unit includes an electric motor [Col. 9 lines 45-55 describes electric engine and fig. 3 illustrates that #316 cutting unit (working unit) include #334 a motor].

Claims 6/13: 
Thacher teaches the limitation indicated above and further teaches:
wherein the predetermined value is an average value of the work load of the work unit during a prescribed period [Column 14 lines 35-42 discloses that the predetermined value of the work load unit is estimated based on past period]

Claim 8:
Claim 8 is directed to a method for performing substantially similar limitation as those set forth in claim 1. Accordingly, Thacher in view of Messina teaches a method for performing the limitations discussed above [Column 1 lines 36-37 discloses a method]. 

Claim 15: 
Thacher teaches the following limitation:
an input device to receive input from the user initially establishing a work schedule for performing work in a working area, [para. 0035 describes input/output unit (figure 2 #212) and figure 5 step 202 and col. 13 lines 12-15 disclose The process begins when the mowing system receives a power up command based on a mowing schedule, such as mowing schedule 336 in FIG. 3 (step 502). After receiving the power up command in step 502, the mowing system activates a service robot mower, such as service robot mower 302 in FIG. 3 (step 504). Then, the service robot mower starts a cutting unit];
and a housing box configured to house a processor and memory; the processor is configured to[Figure 2 microprocessor #204 and a memory #206, #208, and #216]: 
(a) control the work unit and the drive motors to operate in work mode to perform work in a working area in accordance with a work schedule[Col. 8 line 1-15 describes machine controller which may execute instructions or processes to control functions of service robot mow; Fig. 5 illustrates of a flow start of the utility vehicle preforming work; fig. 6 illustrates maintaining a work schedule; col. 8 lines 20-25machine controller 306 may execute processes using control software 330 to control cutting unit 316, which performs the task of cutting or mowing the grass growing in the designated areas. Cutting unit 316 includes motor 334, which drives one or more cutting devices]; 
(b) determine whether a work load of the work unit in performing the work in the working area in accordance with the work schedule is equal to or less than a predetermined value [Figure 3 and column 10 lines 57-63 discloses monitoring system 318 estimates the grass height by monitoring power usage of motor 334 during a mowing tasks, thus represent workloads; figure 6 steps 602-608 and 612 discloses an average value of said grass height estimates is compared to predetermined value];
 (c) maintain the work schedule previously used in performing work in the working area when it is determined that the work load is not equal to or less than the predetermined value[Fig. 6 #610 describes maintaining mowing schedule];
and (e) repeat (a) - (d) to incrementally reduce the work performed under the work schedule by the predetermined amount until the work reduced in accordance with the work schedule has reached a prescribed amount[Column 15 lines 3-15 discloses that the schedule adjustment process could be repeated based on predicated value].
While Thacher Figure 6 step 616 and column 15 lines 3-15 discloses adjusting the work schedule to accommodate to work load; Figure 6,  #614 describes adjusting the schedule by decreasing time based on a determination that the work load is equal to or less that the predetermined value(the predetermined height of the grass); the arrow “NO” between steps 612 and 616 becomes active when the estimated height is less than said predicated height; Column 15 lines 3-15 the schedule adjustment process accommodate to the work load, furthermore the prescribed value of work load does not change, unless adjusted, Thacher does not explicitly teach that the adjustment of the work schedule is the same each time, however Strandberg teaches the following in combination with Thacher:
adjust the work schedule by reducing the work performed under the work schedule by a predetermined amount when the work load is determined to be equal to or less than the predetermined value [0032-0034 describes the robotic work tool 100 is configured for adapting a mowing schedule (with regards to mowing time and/or frequency of mowing) of the robotic work tool, being a robotic lawnmower, based on the load exerted on the cutting blade(s) 160 of the robotic lawnmower. If the load is above a certain level, this indicates that the grass is growing better than expected and the mowing time and/or frequency is to be increased. Figure 3 shows a schematic illustration of the dependency between the cutting load exerted on the cutting blade and the cutting time. As can be seen, if the load is above a first threshold, the cutting time is increased by three hours daily. And, if the load is below a second threshold, the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours. Further, the increment may be chosen to correspond to the size of the work area and the size and speed of the robot];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Strandberg, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the work schedule adjustment incrementally based on threshold set instead of a dynamically determined workload. Doing so would aid in overcoming the scheduling overcoming of service based on work load profiling [Thacter; column 3 lines 3-5]. 
Thacher and Strandberg do not explicitly teach the following limitation, however Messina teaches: 
a body including a chassis and a frame[fig. 1-3]; a work unit attached to the chassis [fig. 4 #138];drive motors attached to the chassis that are configured to drive wheels of the utility vehicle[para. 0010 power vehicle control unit 139 that may be programmed to command electric traction wheel motors 128 and operate functions of the robotic mower]; a battery configured to supply power to the work unit and the drive motors[Battery pack 122 may store electrical energy used to operate a pair of variable speed electric motors 128 to turn a pair of traction drive wheels 120, rotate cutting blade 138]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher/ Strandberg with Messina to include the mower vehicle component taught in Messina to Thacher’s robotic vehicle. Doing so would ensure that the electronics and/or other critical components inside the robotic mower are protected are protected by the housing and the harsh adverse operating conditions.
Although Thacher teaches figure 3 element 332 illustrates a clock/calendar software and element 336 illustrates mowing schedule, Abramson describes in Table 1 and para. 0039 an established work schedule for the robotic machine in terms of days in a week including a start time and 7 days of a week, Strandberg teaches the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours in paras. [0032-0034], they do not explicitly teach that the established work schedule is a set of end time and end time is modified, however, analogous art in the field of autonomous vehicles and scheduling, Ramanujam teaches the schedule include an end time and adjusting the end time [par. [0024]  the individual may request the autonomous vehicle to pick up the individual at work at a current time (e.g., 2 PM)(start time) in order to run errands until 3 PM (end time). Further, the autonomous vehicle may suggest that the one-time task be modified to end at 2:45 PM]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramanujam with Thacher, Abramson, Strandberg, and Messina, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the scheduling in terms of starting time and ending time and the mechanism to modify the end time to fit the schedule as taught in Ramanujam to Thacher’s a clock/calendar software and mowing schedule. Doing so would aid in an accurate scheduling of tasks.

Claim 18:
Thacher does not explicitly teach the following limitation, however Messina teaches:
the work unit includes a mower blade [0010 robotic mower vehicle (fig. 1) includes a rotating cutting blade].
Claim 19:
Thacher teaches the limitation indicated above and further teaches:
and the processor is configured to determine whether the work load by the work unit is equal to or less the predetermined value by determining whether current consumption by the electric motor is equal to or less than the predetermined value [fig. 2 #204 a processor; col. 8 lines 26-45 describes machine controller 306 may use this power usage data to adaptively adjust scheduling of mowing tasks based on the grass quantity or density. The grass density may be determined by the amount of power drawn by motor 334 during each mowing task and a known grass growth model. i.e., for a particular motor, X amount of power usage is required to cut five millimeters of a particular grass type, Y amount of power usage is required to cut ten millimeters, Z amount of power usage to cut fifteen millimeters, and so on. A manufacturer may, for example, load these calculated power usage values in the storage device at the time of manufacture or updated power usage calculations may be downloaded from a server, such as server 104 in FIG. 1]. 
Thacher does not explicitly teach the following limitation, however Messina teaches:
the work unit further includes an electric motor configured to rotate the mower blade [0010 robotic mower vehicle (fig. 1) includes an electric motor that rotate the cutting blade];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Messina to include an electric motor configured to rotate the mower blade. Doing so would ensure that the electronics and/or other critical components inside the robotic mower are protected are protected by the housing and the harsh adverse operating conditions.

Claim 20:
Thacher teaches the limitation indicated above and further teaches:
the predetermined value comprises an average value of work load of the work unit during the prescribed period[Column 14 lines 35-42 discloses that the predetermined value of the work load unit is estimated based on past period].

Claims 24/25:
While Thacher Figure 6 step 616 and column 15 lines 3-15 discloses adjusting the work schedule to accommodate to work load; Figure 6,  #614 describes adjusting the schedule by decreasing time based on a determination that the work load is equal to or less that the predetermined value(the predetermined height of the grass); the arrow “NO” between steps 612 and 616 becomes active when the estimated height is less than said predicated height; Column 15 lines 3-15 the schedule adjustment process accommodate to the work load, furthermore the prescribed value of work load does not change, unless adjusted, and iteration calculation loop ([Column 15 lines 3-15 disclose that the schedule adjustment process could be repeated based on predicated value]), Thacher does not explicitly teach that the adjustment of the work schedule is the same each time, however Strandberg teaches the following in combination with Thacher:
The utility vehicle according to claim 1, wherein: the predetermined amount comprises a predetermined percentage; and the microprocessor is configured to reduce the work performed under the work schedule by the predetermined percentage each time there is a determination that the work load is equal to or less than the predetermined value until the work reduced in accordance with the work schedule has reached the prescribed amount. [0032-0034 describes the robotic work tool 100 is configured for adapting a mowing schedule (with regards to mowing time and/or frequency of mowing) of the robotic work tool, being a robotic lawnmower, based on the load exerted on the cutting blade(s) 160 of the robotic lawnmower. If the load is above a certain level, this indicates that the grass is growing better than expected and the mowing time and/or frequency is to be increased. Figure 3 shows a schematic illustration of the dependency between the cutting load exerted on the cutting blade and the cutting time. As can be seen, if the load is above a first threshold, the cutting time is increased by three hours daily. And, if the load is below a second threshold, the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours. Further, the increment may be chosen to correspond to the size of the work area and the size and speed of the robot. Examiner Note: a predetermined percentage is a predetermined amount];

Claim 26:
Thacher teaches:
and (e) repeat (a) - (d) to incrementally reduce the work performed under the work schedule by the predetermined amount until the work reduced in accordance with the work schedule has reached a prescribed amount[Column 15 lines 3-15 discloses that the schedule adjustment process could be repeated based on predicated value].
While Thacher Figure 6 step 616 and column 15 lines 3-15 discloses adjusting the work schedule to accommodate to work load; Figure 6,  #614 describes adjusting the schedule by decreasing time based on a determination that the work load is equal to or less that the predetermined value(the predetermined height of the grass); the arrow “NO” between steps 612 and 616 becomes active when the estimated height is less than said predicated height; Column 15 lines 3-15 the schedule adjustment process accommodate to the work load, furthermore the prescribed value of work load does not change, unless adjusted, and iteration calculation loop ([Column 15 lines 3-15 disclose that the schedule adjustment process could be repeated based on predicated value]), Thacher does not explicitly teach that the adjustment of the work schedule is the same each time, however Strandberg teaches the following in combination with Thacher:
the predetermined amount comprises a predetermined percentage; and the processor is configured to: (d) adjust the work schedule by reducing the work performed under the work schedule by the predetermined percentage when the work load is determined to be equal to or less than the predetermined value. [0032-0034 describes the robotic work tool 100 is configured for adapting a mowing schedule (with regards to mowing time and/or frequency of mowing) of the robotic work tool, being a robotic lawnmower, based on the load exerted on the cutting blade(s) 160 of the robotic lawnmower. If the load is above a certain level, this indicates that the grass is growing better than expected and the mowing time and/or frequency is to be increased. Figure 3 shows a schematic illustration of the dependency between the cutting load exerted on the cutting blade and the cutting time. As can be seen, if the load is above a first threshold, the cutting time is increased by three hours daily. And, if the load is below a second threshold, the cutting time is decreased by three hours daily. The time increment of three hours used in the example of figure 3 is, of course, only an example and also other time increments can be used such as 1, 2, 3, 4, 5 ,6 or half hours. Further, the increment may be chosen to correspond to the size of the work area and the size and speed of the robot. Examiner Note: a predetermined percentage is a predetermined amount];

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell Thacher (US 8,295,979 B2, hereinafter “Thacher”) in view of Abramson (US 2008/0183349 A1, hereinafter “Abramson”) in view of Stefan Strandberg (EP 3,520,593 A1, hereinafter “Strandberg”)in view of Thomas M. Messina (US 2012/0023887 A1, hereinafter “Messina”) in view of Madhusoodhan Ramanujam (US 2015/0338852 A1, hereinafter “Ramanujam”), as applied to claim 1 and 8 above, and further in view of Marco Villanova (EP 2425701 A2).
Claims 7/14:
Thacher does not explicitly teach the following limitation, however Villanova teaches: 
wherein the work unit includes a mower blade whose height from ground surface is adjustable[0009 teaches a mower blade with height adjustment mechanism].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Villanova with Thacher/Strandberg/Messina, because the references are analogous and a compatible since they are directed to the same field of endeavor of mower with height adjustment blades, to apply the height adjustment mechanism in Thacher. Doing so would aid in reducing the power consumption of the mower’s motor.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Russell Thacher (US 8,295,979 B2, hereinafter “Thacher”) in view of Abramson (US 2008/0183349 A1, hereinafter “Abramson”)in view of Stefan Strandberg (EP 3,520,593 A1, hereinafter “Strandberg”)in view of Thomas M. Messina (US 2012/0023887 A1, hereinafter “Messina”) in view of Madhusoodhan Ramanujam (US 2015/0338852 A1, hereinafter “Ramanujam”), as applied in claims 1, 8, and 15, in view of Kenneth Edward Hunt (US 2010/0199622 A1, hereinafter “Hunt”).
Claim 21/22/23:
Thacher further teaches
 wherein the microprocessor is further configured to reset the work schedule as adjusted to the work schedule as initially established by the user […][[Figure 2 illustrates a control system having a microprocessor #204 and a memory #206, #208, and #216. Column 15 lines 60-67 and column 16 lines 1-4 discloses canceling currently working schedule. Figure 5 in Thacher teaches the resetting the work schedule as adjusted to the work schedule as initially established by the user, where step 502 presents the turn on and 518 presents the turn off switch, wherein steps 508-516 are the initial steps to determine work schedule rests the schedule each time the vehicle turned off by returning to the chagrin station (step 518)].
Although Thacher teaches in figure 5 step 502 and para. 0084 receiving a power up command based on a mowing schedule, Thacher does not explicit the following, however Hunt teaches:
a main switch to input commands of a user to start operation of the utility vehicle[para. 0028  describes The controller 160 also receives start and run signals from a key switch assembly 168 and also paras. 0031-0033 describes a switch.];
when the main switch is turned off [para. 0031 describes Upon indication at 301 of stoppage, right and left drive speed and torque are set to zero (302 and 303, respectively), and 120 ms delay is initiated at 304. Thereafter, the ignition relay is set to off and the control state is returned to initialization]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thacher and Hunt, because the references are analogous and compatible since they are directed to the same field of endeavor of utility vehicles, to include the mower vehicle switch component taught in Hunt to Thacher’s robotic vehicle. Doing so would aid in overcoming the scheduling overcoming of service based on work load profiling [Thacter; column 3 lines 3-5]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He Mingming (WO 2013/107374 A1): directed to an automatic work apparatus (1) automatically moves to work within a set working area having a working state and a dormant state. The area information of the working area is obtained. The work time schedule is determined according to the preset program algorithm based on the area information. The apparatus is entered into the working state and exited from the work state to the dormant state according to the work time schedule.
Joshua D. Hoffman (US 2011/0166715 A1): directed to method of controlling application of a substance to vegetation using data obtained via a mobile machine is provided. A height of the vegetation is measured during a scheduled task of the mobile machine. The measured height of the vegetation is compared with a calculated height of the vegetation. Then, an amount of the substance applied by an irrigation system to an area containing the vegetation is adjusted based on a difference between the measured height of the vegetation and the calculated height of the vegetation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683